Citation Nr: 0701521	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating disability 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating disability 
rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1967 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 30 
percent for that disability.  Subsequently, a May 2006 rating 
decision granted an increased disability rating of 50 percent 
for the veteran's service-connected PTSD, effective back to 
the original date of service connection.  A September 2003 
rating decision granted service connection for tinnitus and 
assigned a 10 percent disability rating.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD manifested by:  
anxiety; depressed mood; nightmares; hypervigilance; 
outbursts of anger and rage; and, a Global Assessment of 
Functioning Scale (GAF) score of 52.  The PTSD results in 
significant social impairment and total occupational 
impairment.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent disability rating for the veteran's 
service-connected PTSD.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Moreover, the current notice and duty to assist 
provisions are not applicable to the veteran's claim for an 
increased rating for his service-connected tinnitus because 
they have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for increased disability ratings is from 
the initial ratings that granted service connection for PTSD 
and tinnitus.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and, examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the veteran's claims for increased disability 
ratings for his service-connected PTSD and tinnitus.  

II.  PTSD

The veteran's service-connected PTSD is rated at a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The evidence of record supports a grant of a 100 percent 
disability rating for the veteran's service-connected PTSD 
effective back to the date of service connection.  

In February 2002 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported anxiety, depression, 
nightmares and frequent bouts of anger.  Mental status 
examination revealed limited affective range with anxiety and 
depression.  The diagnosis was chronic moderate PTSD and a 
GAF score of 53 was assigned.  The Global Assessment of 
Function (GAF) which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION, American Psychiatric Association (1994) (DSM-IV).  A 
GAF score of 51 to 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In April 2004, the most recent VA Compensation and Pension 
psychiatric examination of the veteran was conducted.  Again 
the examiner noted symptoms of anxiety, depressed mood, 
hypervigilance, and mood swings with extreme outbursts of 
anger.  A GAF or 52 was assigned and the examiner noted that 
the veteran had "difficulty establishing and maintaining 
effective work and social relationships because of PTSD."  

There is considerable medical evidence of record contained in 
the claims file that shows that the veteran has required 
continued treatment with therapy and medication for his PTSD 
at VA mental health facilities until the present.  These 
records reveal that he continues to have mood impairment with 
anxiety, depression, and bouts of anger.  

In July 2006, the veteran's treating VA psychiatrist and 
treating psychiatric clinical nurse specialist both submitted 
letters detailing the veteran's impairment due to his 
service-connected PTSD.  Both letters indicated that the 
veteran continued to have severe mood impairment resulting in 
isolation and rage which resulted in an "inability to 
maintain relationships," and rendered him "totally and 
permanently unable to work."  The evidence of record also 
reveals that the veteran has not worked since January 2002 
and that he currently receives disability benefits from the 
Social Security Administration (SSA) due to his psychiatric 
disability.  

The evidence of record also reveals that the veteran is not 
presently employed.  His service-connected PTSD results in 
significant social impairment and total occupational 
impairment.  The Board understands the reluctance of the RO 
to grant a 100 percent disability rating for the service-
connected PTSD as the evidence of record does show that the 
veteran can manage many aspects of daily living.  However, 
the evidence provided by the treating VA mental health 
professionals indicates that there is total occupational 
impairment as a result of the service-connected PTSD.  While 
the noted symptoms do not exactly match those enumerated in 
the rating schedule, the PTSD results in total occupational 
impairment which is what is contemplated by a 100 percent 
schedular disability rating.  Accordingly, an increased 
rating of 100 percent for the veteran's service-connected 
PTSD is granted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).



III.  Tinnitus

The veteran claims that his service-connected tinnitus 
warrants a disability rating in excess of 10 percent, 
including a 10 percent disability rating for each ear.  The 
RO denied the claim because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  The veteran has also 
asserted that his tinnitus disability rating should have been 
added to his hearing loss disability rating to result in a 
higher disability rating for the hearing loss.  There is no 
legal basis for this.  Rather, disability ratings for 
individual disabilities are "combined" to obtain the 
overall disability rating of the veteran, not to increase the 
individual ratings assigned for each disability.  38 C.F.R. 
§ 4.25, Table I, (2006).  

There is some evidence of record showing symptoms of 
dizziness and vertigo.  A private physician's noted dated 
October 2003 simply states that "I have treated [the 
veteran] for positional vertigo."  The March 2003 VA 
audiology consultation report of record notes vague 
complaints of dizziness when rising from a sitting position 
but also noted the presence of hypertension and thyroid 
problems.  An August 2005 VA treatment record notes 
complaints of dizziness which appeared to be related to 
medication.  There is no medical evidence of record which 
indicates that the veteran's symptoms of dizziness are 
related to his service-connected tinnitus, nor is there any 
diagnosis of Meniere's disease.  Rather, the evidence of 
record appears to related the symptoms of dizziness to 
medication or hypertension.  

As there is no legal basis upon which to award an increased 
disability rating for bilateral tinnitus, or separate 
schedular disability ratings for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002). 

ORDER

A disability rating of 100 percent is granted for the 
service-connected PTSD, subject to the law and regulations 
governing the payment of monetary awards.  

A schedular disability rating in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


